Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, executed this 8th day of July, 2019, effective as of
March 1, 2019, by and between Voxx International Corporation, 2351 J Lawson
Blvd., Orlando, Florida 32824 (the “Company”), and Loriann Shelton, an
individual residing at 8 Emily Court, Moriches, New York 11955 (the
“Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are presently parties to an Employment
Agreement dated as of January 12, 2017, as amended on January 10, 2019
(collectively, the “2017 Agreement”) and now desire to enter into a new
employment agreement on the terms and condition set forth herein;

WHEREAS, as of March 1, 2019 (the “Effective Date”), the Company desires to
continue to employ the Executive as Senior Vice President and Chief Operating
Officer and to enter into a new written employment agreement embodying the terms
of such relationship; and

WHEREAS, the Executive is willing to continue to be so employed by the Company
as Senior Vice President and Chief Operating Officer upon the terms set forth in
this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged by the Company and the
Executive, the parties agree as follows:

1.

TERM OF AGREEMENT

 

1.1

This Agreement supersedes the 2017 Agreement in its entirety and shall
constitute the binding obligation of the Executive and the Company as of the
Effective Date and shall continue for a period of five (5) years thereafter,
unless the Agreement is terminated at an earlier date by either party in
accordance with Section 4 (such period hereinafter referred to as the
“Employment Period”).  

2.

EMPLOYMENT

 

2.1

As of the Effective Date, the Executive shall continue to be employed by the
Company as, and will perform the duties and responsibilities of, Senior Vice
President and Chief Operating Officer of the Company, reporting directly on a
day to day basis to the President/CEO and, as requested, to the Board of
Directors of the Company (the “Board”). In that capacity, Executive shall
perform such services, acts, and functions necessary or advisable to oversee,
manage and conduct the business of the Company, and shall perform such other
duties and responsibilities as may be reasonably assigned by the President/CEO
or the Board. During the Employment Period, the Executive shall not render
services to any other person or organization for compensation without the prior
written approval of the Company. The Executive’s principal work location shall
be in Hauppauge, New York, but the Executive shall travel to the extent, and to
the places, reasonably necessary for the performance of the Executive’s duties
hereunder.

--------------------------------------------------------------------------------

3.

COMPENSATION AND OTHER BENEFITS

During the Employment Period, the Executive shall be compensated as follows:

 

3.1

Base Salary. The Company shall pay the Executive a base salary of Four Hundred
Fifty Thousand Dollars ($450,000) per annum (the “Base Salary”), payable in
accordance with the standard payroll practices of the Company as are in effect
from time to time, less all deductions or withholdings required by applicable
law. The Board may increase the Executive’s Base Salary at any time and from
time to time.  The Executive shall remain eligible to elect to defer a portion
of the Base Salary in accordance with the terms and conditions of the Company’s
Deferred Compensation Plan.

 

3.2

Annual Cash Bonus. For each fiscal year during the Employment Period, the
Executive shall be paid an annual bonus of (a) three-eighths of one percent
(.375%) of Company’s Adjusted EBITDA up to [the Threshold (as hereinafter
defined) minus Ten Million ($10,000,000) Dollars] (but never less than Zero);
plus (b) three-quarters of one percent (.75%) of the Company’s Adjusted EBITDA
in excess of [the Threshold minus Ten Million Dollars ($10,000,000)]; with no
minimum Adjusted EBITDA required for the annual bonus to accrue and become
payable with no maximum cap on the annual bonus payable based upon the Company’s
Adjusted EBITDA ((a) and (b), collectively, the “Annual Cash Bonus”); For
illustrative purposes only, if the Company acquires $15 million Adjusted EBITDA
in an acquisition and the Board determines to increase the Threshold by $7.5
million to $17.5 million and the Company, after the acquisition, achieves
Adjusted EBITDA of $35 million, the Executive shall be entitled to receive as a
bonus under this Section the sum of (i) .375% multiplied by $7,500,000  (the
adjusted Threshold of $17,500,000 minus $10,000,000 x .375% = $28,125) plus (ii)
$35,000,000 minus $7,500,000 ($17,500,000 minus $10,000,000) = $27,500,000
multiplied by .75% = $206,250 (bonus totaling [$28,125 + $206,250 = $234,375).
The Annual Cash Bonus shall be determined at the end of each fiscal year of the
Company in accordance with generally accepted accounting principles, as in
effect from time to time in the United States of America, consistently applied.
In addition, subject to the approval of the non-management members of the Board,
the threshold shall initially be set at Ten Million Dollars ($10,000,000) as set
forth in subsections (a) and (b) above (the “Threshold”) and shall be subject to
adjustment in accordance with the following:

 

(i)

the Threshold may only be adjusted as a result of an acquisition or a
divestiture or an investment to the extent that the Company Adjusted EBITDA is
impacted by a minimum of Five Million Dollars ($5,000,000);

 

(ii)

in connection with any Company divestiture, the Threshold may only be adjusted
to the extent that the Company Adjusted EBITDA is impacted by a cumulative
minimum (across all such divestitures by the Company following the Effective
Date) of Five Million Dollars ($5,000,000);

--------------------------------------------------------------------------------

 

(iii)

in the event of an increase or decrease in the Company’s Adjusted EBITDA as a
result of an acquisition or divestiture by the Company, the maximum upward or
downward adjustment to the Threshold shall be the increased or decreased
Adjusted EBITDA attributable to that acquisition or divestiture; provided,
however, that the Company may choose to increase the threshold by a lesser
amount; and

 

(iv)

the Threshold shall not be adjusted in any manner in connection with any action
the Company takes with respect to EyeLock LLC including, without limitation,
changes in accounting methodology such as accounting treatment of minority
interest.  

The Annual Cash Bonus shall be due and payable not later than sixty (60) days
following the closing of the relevant fiscal year of the Company and filing of
the associated Form 10-K (the “Fiscal Year Payment Date”).  For purposes of this
Agreement, “Adjusted EBITDA” shall be based on the Company’s past practices as
reflected in the Company’s most recently filed Form 10-K, plus the bonuses to be
paid to the Company’s Chief Executive Officer, Chief Operating Officer and Chief
Financial Officer for the relevant fiscal year.

 

3.3

Change in Control. For purposes of this Agreement, the term “Change in Control”
shall mean that (a) the conditions set forth in any one of the following
subsections shall have been satisfied and (b) following the satisfaction of a
condition set forth in subsections (1), (2), (3) or (5) below, the election of
an independent member to the Board whose nomination is voted against by the
Shalam Group:

 

(1)

The acquisition, directly or indirectly, by any “person” (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of “beneficial
ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of the Company which results in the Shalam Group owning less than fifty percent
(50%) of the total combined voting power of all outstanding securities of the
Company;

 

(2)

A merger, consolidation or reorganization in which the Company is not the
surviving entity, except for a transaction in which the Shalam Group owns
securities possessing fifty percent (50%) or more of the total combined voting
power of all outstanding voting securities of the surviving entity immediately
after such merger or consolidation;

 

(3)

A reverse merger in which the Company is the surviving entity but which results
in the Shalam Group owning securities possessing less than fifty percent (50%)
of the total combined voting power of all outstanding voting securities of the
Company;

--------------------------------------------------------------------------------

 

(4)

The sale, transfer or other disposition (in one transaction or a series of
transactions) of all or substantially all of the assets of the Company to a
third party;

 

(5)

Any other event, including but not limited to, a redemption, which results in
the Shalam Group owning less than fifty percent (50%) of the total combined
voting power of all outstanding voting securities of the Company. For purposes
of the foregoing clause, the sale of stock of a subsidiary of the Company (or
the assets of such subsidiary) shall be treated as a sale of assets of the
Company; or

 

(6)

The approval by the stockholders of a plan or proposal for the liquidation or
dissolution of the Company.

 

(7)

Any other event which results in the Shalam Group owning less than ten percent
(10%) of the total combined voting power of all outstanding voting securities of
the Company.

For purposes of this Section 3.3, the “Shalam Group” shall mean any and all
shares owned by John J. Shalam, his family members or any trusts for the benefit
of Mr. Shalam or any of his family members.

 

3.4

Employee Benefit Plans. During the Employment Period, the Executive (and, if
permitted by the terms of the plans, her family) shall be eligible to
participate in all retirement, deferred compensation, profit sharing, medical,
disability and other welfare plans (the “Employee Benefit Plans”) applicable to
senior executive officers of the Company generally in accordance with the terms
of such plans as in effect from time to time. The foregoing shall not be
construed to limit the ability of the Company or any of its affiliates to amend,
modify or terminate any such benefit plans, policies or programs at any time or
from time to time; provided that at all times the Company shall continue to
maintain, either by group or separate, individual plans for the benefit of the
Executive (including, to the extent permitted, her family), with not less than
the level of the benefits the Executive is receiving under the Employee Benefit
Plans on the Effective Date.

 

3.5

Executive Life Insurance. During the Employment Period, the Company shall
maintain and pay all premiums on one or more term life insurance policies for
the benefit of the Executive, as such policies are made available from time to
time to Vice Presidents of the Company (and subject to any age-based reductions
in benefits in accordance with the terms of such policies) (collectively, the
“Life Insurance Policy”), payable to the Executive's designated beneficiaries.

 

3.6

Vacation/Paid Time Off. During the Employment Period, the Executive shall be
entitled to not less than four (4) weeks paid vacation each fiscal year and
Company-wide paid-time off days at such times as will not materially interfere
with the performance of the Executive’s duties.

--------------------------------------------------------------------------------

 

3.7

Automobile. The Company shall lease and shall pay all insurance, maintenance,
repair and other charges relating to, a late model luxury automobile for use by
the Executive.

 

3.8

Expense Reimbursement. During the Employment Period, the Executive shall be
entitled to utilize Company credit cards for Company business related
activities. Furthermore, the Company shall pay or promptly reimburse the
Executive for all reasonable expenses, including reasonable business travel
expenses, incurred by the Executive in connection with her duties and
responsibilities hereunder upon submission of appropriate documentation or
receipts in accordance with the policies and procedures of the Company as are in
effect from time to time.

4.

TERMINATION OF EMPLOYMENT

Subject to the notice and other provisions of this Section 4, the Company shall
have the right to terminate the Executive’s employment hereunder, and the
Executive shall have the right to resign, at any time. The “Date of Termination”
(1) for Cause or by resignation without Good Reason shall be determined in
accordance with the provisions of Section 4.4; (2) by death or disability shall
be the date of death or disability determined in accordance with the provisions
of Section 4.3; (3) without Cause or by resignation with Good Reason shall be
determined in accordance with the provisions of Section 4.1; or (4) shall mean
the date this Agreement expires in accordance with the provisions of Section
4.2.

 

4.1

Termination Without Cause or Resignation for Good Reason.

 

4.1A

Disability. For purposes of this Agreement, “disability” shall have the same
definition of disability as triggers payments to the Executive under the Company
provided disability insurance policy covering the Executive, as in effect at the
time the determination of “disability” is to be made. If no such policy is then
in effect, then “disability” shall mean the Executive’s inability, by reason of
any physical or mental injury or illness, to substantially perform the services
required by her hereunder for a period in excess of ninety (90) Business Days in
any three hundred sixty (360) day period. In such event, Executive’s employment
shall be deemed to have terminated by reason of disability on the last day of
such ninety (90) Business Day period.

 

4.1B

Cause Defined. For purposes of this Agreement, “Cause” shall mean a termination
of the Executive’s employment by the Company due to any of the following
reasons:

 

(1)

The entry of a final non-appealable judgment of conviction of the Executive by a
court for a felony, or entry of a plea of nolo contendere by the Executive to
such a felony;

--------------------------------------------------------------------------------

 

(2)

The Executive’s willful failure, or gross negligence, other than by reason of
his disability or legal incompetence, to substantially carry out his duties
hereunder within ten (10) Business Days of written notice from the Board of
Directors, specifying such failure or gross negligence; or

 

(3)

Executive’s willful engagement in illegal or fraudulent conduct or his willful
violation of any material laws applicable to the Executive.

For purposes of this Section 4.1B, no act or failure to act by the Executive
shall be considered “willful” if such act or failure to act by the Executive is
the result of the Executive’s good faith belief that the act or failure to act
is or was in the best interests of the Company.

 

4.1C

Good Reason. For purposes of this Agreement, a resignation for “Good Reason”
shall mean the Executive’s resignation: (A) within twelve (12) months of a
Change in Control; or (B) as a result of Executive’s voluntary retirement, any
time after Executive attains sixty-Five (65) years of age, with the intent to no
longer seek full time employment (“Voluntary Retirement”); or (C) within one
hundred eighty (180) days following (1) Executive’s written notice to the
Company of (i) a material reduction in the scope of the Executive’s powers,
duties, title or responsibilities, (ii) the assignment to the Executive of
duties materially inconsistent with this Agreement or a material adverse change
in her title or authority or (iii) the Company’s material breach of this
Agreement; or (2) Executive’s written notice to the Company of a change in the
Executive’s primary place of work to a location that is outside of Suffolk
County, NY, in each case which is not cured by the Company within twenty (20)
Business Days of receiving such notice from the Executive.

 

4.1D

Termination Procedure. The Company may terminate the Executive’s employment
hereunder at any time without Cause on twenty (20) Business Days’ prior written
notice to the Executive (the term “Business Day” meaning a day other than one on
which commercial banks in New York City are permitted or required to close). The
Executive may terminate her employment hereunder for Good Reason at any time on
twenty (20) Business Days prior written notice to the Company (subject to the
various notice and cure provisions of Section 4.1C above).  The Date of
Termination in either such event shall be the twentieth (20th) Business Day
following the giving of such notice.

--------------------------------------------------------------------------------

 

4.1E

Accrued Obligations.  Upon the Executive’s Date of Termination (regardless of
the reason for such termination), the Executive shall be entitled to receive:

 

(1)

her Base Salary through and including the Date of Termination,

 

(2)

any bonus(es) earned for prior completed fiscal years, but not yet paid as of
the Date of Termination,

 

(3)

reimbursement for all expenses incurred in accordance with Section 3.9 of this
Agreement, but not yet paid, as of the Date of Termination,

 

(4)

payment of the per diem value of any unused vacation days and paid-time off days
which accrued through the Date of Termination, based upon Executive’s most
recent level of Base Salary,

 

(5)

any and all vested benefits under the Employee Benefit Plans; and

 

(6)

any and all amounts the Executive has elected to defer during the Term of this
Agreement (collectively (1)-(6), the “Accrued Obligations”).

 

4.1F

Post-Employment Benefits. In addition to the Accrued Obligations, if the Company
terminates the Executive’s employment hereunder without Cause (other than due to
death or disability) or if the Executive terminates her employment hereunder for
Good Reason, including, but not limited to, Voluntary Retirement, the Executive,
upon execution of mutual releases reasonably satisfactory to the Executive and
the Company (and the non-revocation of such release by the Executive), and
provided the Executive is in compliance with her duties and obligations under
Section 5 hereof, shall be entitled to receive only:

 

(1)

a pro rata portion of the Average Bonus set forth in Section 4.1F(2), determined
based on the numbers of full months worked in the fiscal year prior to the Date
of Termination divided by twelve, times the Average Bonus, which shall be paid
in equal installments on a monthly basis during the Separation Period;

 

(2)

an amount in cash equal to the average of the Annual Cash Bonuses awarded in the
two (2) years immediately preceding the year in which the Date of Termination
occurs (the “Average Bonus”), payable in equal installments on a monthly basis
during the Separation Period (the “Severance Bonus”);

 

(3)

all stock based compensation, including all Stock Grants and SERPs to which the
Executive would have been entitled had her employment not been terminated, shall
become one hundred percent (100%) vested and be distributed to the Executive as
soon as administratively practicable following the Date of Termination (to the
extent not already fully vested and distributed);

--------------------------------------------------------------------------------

 

(4)

for one (1) year (the “Separation Period”), an amount equal to one (1) times the
Base Salary (as of the Date of Termination), which shall be paid in equal
installments on a monthly basis during the Separation Period (the “Separation
Payment”);

 

(5)

rights to indemnification as set forth in Section 6 of this Agreement; and

 

(6)

(a) continuation throughout the Separation Period of the Life Insurance Policy,
and upon completion of such period, ownership of the Life Insurance Policy shall
be transferred to the Executive at no cost to the Executive; and (b)
continuation during the Separation Period or until the Executive begins to
participate in a subsequent employer’s medical plan, of medical, disability and
other health coverages at the level in effect on and at the same out-of-pocket
cost to the Executive as of, the Date of Termination; it being understood that
the period of coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) shall commence on the first day following the Date of
Termination.

 

4.2

Expiration of the Agreement.

 

4.2A

Termination.  At least six (6) months prior to the expiration of the Agreement,
the Company shall have the option to provide Executive with written notification
of its desire to extend the Employment Period beyond the five (5) year term set
forth in Section 1.1.  Such written notification shall set forth the desired
length of the Executive’s continued employment by the Company.  Upon receipt of
such notice from the Company, if such notice is provided, Executive shall have
the ability to accept or reject such request.  For the avoidance of doubt, if
notification is not provided by the Company prior to such six (6) month date,
the Agreement shall expire at the end of the Employment Period.  Upon the
expiration of the Agreement, the employment relationship created pursuant to
this Agreement shall immediately terminate, and no further compensation shall be
payable to Executive except as provided herein in this Section 4.2.

 

4.2B

Post-Employment Benefits.  In addition to the Accrued Obligations, upon the
expiration of this Agreement, the Executive, upon execution of mutual releases
reasonably satisfactory to the Executive and the Company (and the non-revocation
of such release by the Executive), and provided the Executive is in compliance
with her duties and obligations under Section 5 hereof, shall be entitled to
receive only:

 

(1)

a lump sum payment equal to Four Hundred Fifty Thousand Dollars ($450,000) to be
made as soon as administratively practicable following the Date of Termination;

--------------------------------------------------------------------------------

 

(2)

all stock based compensation and SERPs previously awarded and outstanding shall
be fully vested and distributed (to the extent not already fully vested and/or
distributed) on a pro rata basis based on the number of days prior to the Date
of Termination in the relevant performance period (excluding any requirement for
continued employment to qualify for such stock based compensation); and

 

(3)

rights to indemnification as set forth in Section 6 of this Agreement.

 

4.3

Termination due to Death or Disability.

 

4.3A

Termination. Upon Executive’s death or disability during the Employment Period,
the employment relationship created pursuant to this Agreement shall immediately
terminate, and no further compensation shall be payable to Executive except as
provided herein in this Section 4.3.

 

4.3B

Post-Employment Benefits. Date of Termination shall be the date of death or
disability, as the case may be, and in such event, in addition to the Accrued
Obligations, the Executive shall be entitled to receive only:

 

(1)

a pro rata portion of the Average Bonus set forth in Section 4.1F(2), determined
based on the numbers of full months worked in the fiscal year prior to the Date
of Termination divided by twelve, times the Average Bonus which shall be paid in
Equal installments on a monthly basis during the Separation Period;

 

(2)

in the event of termination by reason of disability, (a) payments  equal to the
Base Salary less amounts payable under the Company’s long-term disability policy
during the one year period following the Date of Termination, which shall be
paid in equal monthly installments during the 12 month period following the Date
of Termination; (b) continuation throughout the Separation Period of the Life
Insurance Policy, and upon completion of such period, ownership of the Life
Insurance Policy shall be transferred to the Executive at no cost to the
Executive; and (c) continuation during the Separation Period or until the
Executive begins to participate in a subsequent employer’s medical plan, of
medical, disability and other health coverages at the level in effect on, and at
the same out-of-pocket cost to the Executive as of, the Date of Termination; it
being understood that the period of coverage under COBRA shall commence on the
first day following the Date of Termination;

 

(3)

in the event of termination by reason of death, the Company shall take the steps
reasonably necessary to have all proceeds from the Life Insurance Policy
promptly paid to the beneficiaries designated thereunder;

--------------------------------------------------------------------------------

 

(4)

rights to indemnification as set forth in Section 6 of this Agreement;

 

(5)

all stock based compensation and SERPs previously awarded and outstanding shall
be vested (to the extent not already fully vested) on a pro rata basis based on
the number of days prior to the Date of Termination in the relevant performance
period (excluding any requirement for continued employment to qualify for such
stock based compensation); and

 

4.4

Termination for Cause or Resignation without Good Reason.

 

4.4A

Termination. Upon the termination of Executive’s employment for Cause or the
Executive resignation without Good Reason, the employment relationship created
pursuant to this Agreement shall immediately terminate, and no further
compensation shall be payable to Executive except as provided herein in this
Section 4.4.

 

4.4B

Post-Employment Benefits. In addition to the Accrued Obligations, if the
Executive’s employment is terminated by the Company for “Cause”, or the
Executive resigns from her employment hereunder for any reason other than for
“Good Reason”, the Executive shall be entitled to receive only the following:

 

(1)

rights to indemnification as set forth in Section 6 of this Agreement;

 

(2)

transfer of ownership of the Life Insurance Policy to the Executive, without
further obligation of the Company to pay premiums;

 

(3)

retention of all stock-based compensation previously awarded, which shall be
held by the Executive until, and may be executed at any time prior to, their
expiration; and

 

4.4C

Hearing Procedure/Cure Opportunity. The existence of Cause must be confirmed by
not less than a majority of the Board with the existence of a quorum at a
meeting called for such purpose prior to any termination.  At the discretion of
the Chair or a majority of the independent directors of the Board, such meeting
will exclude management members of the Board.

 

(1)

Upon the Board’s confirmation of the existence of Cause (following any and all
necessary investigations into its existence, as determined by the Board), the
Company shall notify the Executive that the Company intends to terminate the
Executive’s employment for Cause under this Section 4.4C (the “Confirmation
Notice”).  The Confirmation Notice shall specify in detail the act, or acts,
that the Board believes triggered the existence of Cause and the Confirmation
Notice must be delivered to the Executive within fifteen (15) Business Days
after the Board confirms the existence of Cause.

--------------------------------------------------------------------------------

 

(2)

If the Executive notifies the Company in writing (the “Opportunity Notice”)
within twenty (20) Business Days after the Executive has received the
Confirmation Notice, the Executive (together with counsel) shall be provided the
opportunity to meet formally with the Board (or a sufficient quorum thereof) to
discuss such act or acts. The meeting with the Board shall occur at a mutually
agreed upon date, but in no event more than twenty (20) Business Days after the
Company receives the Opportunity Notice from the Executive, and at the Company's
headquarters or mutually agreed upon location. If the Board in good faith does
not rescind its confirmation of Cause at such meeting, the Company shall
immediately upon the closing of such meeting, deliver to the Executive a Notice
of Termination for Cause under this Section 4.4C.

 

(4)

If the Executive does not respond in writing to the Confirmation Notice in the
manner and within the time period specified in Section 4.4C(2) above (including
with respect to the Executive’s ability to potentially cure the claimed breach),
the Company shall thereafter issue a Notice of Termination for Cause which shall
set forth the date on which the Company intends to terminate the Executive’s
employment.  

 

(5)

The Date of Termination shall be the date specified in the Notice of Termination
for Cause.

 

(6)

The procedure set forth in this Section 4.4C to determine the existence of Cause
shall at all times be subject to the requirements of applicable law, regulation,
regulatory bulletin or other regulatory requirements.

 

4.4D

Resignation without Good Reason. A resignation by the Executive without Good
Reason shall take effect on, and the Date of Termination shall be, the date
specified in the written notice of resignation from the Executive to the Company
provided that such date shall be at least ninety (90) days after the date such
written notice is given.  In the event that the written notice of resignation
exceeds ninety (90) days, the Board, at its sole discretion, may adjust the Date
of Termination so long as the adjusted Date of Termination is no less than
ninety (90) days from the date of written notice from the Executive.  The Board
may elect to provide written notice to the Executive directing her not to report
to the Company for service during all or any portion of the ninety (90) day
notice period, during which period the Company shall continue to pay the
Executive’s Base Salary and other benefits in accordance with the terms of this
Agreement.  The Executive shall be entitled to the Post-Employment Benefits
provided in section 4.4B above.

--------------------------------------------------------------------------------

 

4.5

No Mitigation; No Offset. In the event of any termination of employment under
this Section 4, except if the termination is a resignation without Good Reason,
the Executive shall be under no obligation to seek other employment or to
mitigate damages and there shall be no offset against any amounts due the
Executive under this Agreement. Any amounts due under this Section 4 are in the
nature of separation benefits, or liquidated damages, or both, and are not in
the nature of a penalty. Until the Date of Termination, the Executive shall be
entitled, to the extent not prohibited by applicable law, regulation, regulatory
bulletin, and/or any other regulatory requirement, as the same exists or may
hereafter be promulgated or amended, to be paid her then Base Salary, and
otherwise to continue to receive all other benefits to be paid to her during the
Employment Period, and there shall be no reduction whatsoever of any amounts
payable to the Executive, hereunder.

 

4.6

No Obligation. Subject to the terms of this Agreement, the Company shall have no
obligation to continue or maintain any Employee Welfare Benefit Plan for any
other employees solely as a result of the provisions of this Agreement.

 

4.7

Section 409A. If the Executive is a “specified employee” (as defined in Section
409A of the Internal Revenue Code of 1986, as amended) on the Date of
Termination, the Company shall not make any payments of “nonqualified deferred
compensation” (for purposes of Section 409A of the Code) to the Executive
pursuant to Section 4 until one day following the six month anniversary of the
Date of Termination, and the amount payable on that day shall equal the sum of
all amounts that would otherwise have been paid during the first six months
immediately following the Date of Termination.  To the extent payments of
“nonqualified deferred compensation” (for purposes of Section 409A of the Code)
to be made under this Section 4 are conditioned upon the Executive’s execution
and non-revocation of a release, such payments shall commence on the sixtieth
(60th) day following the Date of Termination and the payment on that date shall
be inclusive of all payments of “nonqualified deferred compensation” in arrears
that would have otherwise been paid during such 60 day period.

5.

RESTRICTIVE COVENANTS

 

5.1

Confidential Information.

 

5.1A

The Executive agrees and acknowledges that during the performance of her duties
with the Company he will receive and have access to confidential, proprietary,
and/or trade secret information concerning the Company (hereinafter
“Confidential Information”). “Confidential Information” means information which
has substantial value to the Company, regardless of form or characteristic, and
which: (a) the Company does not make available to the public, industry, or third
parties; (b) relates to the Company’s business operations, products, processes,
business plans, purchasing, marketing, clients, suppliers, or service providers;
and (c) may include (i) financial information and data, (ii) information
pertaining to personnel and compensation, (iii) marketing plans and related
information,

--------------------------------------------------------------------------------

 

(iv) the names, lists, contact information, and practices of clients and
vendors, (v) plans, products, designs, design concepts, drawings, software,
developments, memoranda, data, improvements, and methods of operation, (vi)
computer software (including object code and source code), data and databases,
outcome research, documentation, instructional material, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware, configuration
information, models, manufacturing processes, sales and cost information, and
(vii) business methods, techniques, plans, and the information contained
therein.

 

5.1B

During the Employment Period and thereafter, the Executive agrees that she will
not publish, use or disclose Confidential Information to anyone other than
authorized Company personnel. The Executive specifically agrees that she will
not make use of any such Confidential Information for her own purpose, or for
the benefit of any person, firm, company or other entity except for the benefit
of the Company.

 

5.1C

During the Employment Period and thereafter, the Executive agrees that she will
not remove any printed, written, recorded, electronic, or graphic material, or
any reproduction thereof, constituting, containing or reflecting Confidential
Information from the Company's premises, except for legitimate purposes of
Company business. At the time her employment with the Company ceases, and as a
condition to receive any post-employment benefits under this Agreement, the
Executive agrees that she will return any and all materials and/or reproductions
constituting, containing or reflecting Confidential Information in her
possession or under her custody or control to the Company and certify that he
has done so.

 

5.1D

The Defend Trade Secrets Act of 2016 (the “DTSA”) provides that: (1) an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that:  (A) is made –
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. The DTSA further provides that: an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual:
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.

--------------------------------------------------------------------------------

 

5.2

Covenant Not To Compete. For purposes of the covenant in this Section 5.2, a
Competitive Enterprise is any business enterprise located in the United States
that engages in any activity or owns a majority voting interest in any entity
that engages in any activity, that competes with the Company. The Executive
hereby covenants and agrees that during the course of her employment and for 12
months thereafter (the “Restricted Period”), Executive shall not directly or
indirectly (a) form, or acquire a five percent (5%) or greater equity ownership
interest in, or receive economic benefit (including any economic benefit that is
earned or paid on a deferred basis) from any Competitive Enterprise provided
that this restriction shall not apply to a Competitive Enterprise whose
securities are publicly traded; or (b) become an employee, officer, partner,
director, consultant, agent or advisor of any Competitive Enterprise within the
United States.

 

5.3

Non-Solicitation. During the Restricted Period, the Executive expressly agrees
not to (1) call upon, solicit, sell or attempt to sell any product or services
in competition with those offered by the Company to

 

(i)

any person or firm that was a customer of the Company at any time during the
twelve (12) month period prior to the Date of Termination; or

 

(ii)

any person or firm that was a prospective customer of the Company during the
twelve (12) month period preceding the Date of Termination;

or (2) directly or indirectly, solicit, induce, or call upon any employee of the
Company to terminate her employment with the Company.

 

5.4

Non-Disparagement.

 

5.3A

During the Employment Period and thereafter, the Company and Executive agree
that they shall not, directly or indirectly, make or cause or assist any other
person to make, any statement or other communication, regardless of form, which
impugns or attacks, or is otherwise critical of the reputation, business or
character of the other, including any of the officers, directors, employees,
products or services of the Company.

 

5.3B

Nothing in this Agreement is intended to or shall be interpreted:  (i) to
restrict or otherwise interfere with Executive’s obligation to testify
truthfully in any forum; (ii) to restrict or otherwise interfere with
Executive’s right and/or obligation to contact, cooperate with, provide
information in confidence to, report possible violations of federal, state or
local law, ordinance or regulation – or testify or otherwise participate in any
action, investigation or proceeding of – any government agency, entity or
commission (including but not limited to the EEOC, the Department of Justice,
the Securities and Exchange Commission, the Congress and any Agency Inspector
General) or otherwise taking action or making disclosures that are protected
under the whistleblower provisions of any federal, state or local law, ordinance
or regulation, including, but not limited to, Rule 21F-

--------------------------------------------------------------------------------

 

17 promulgated under the Securities Exchange Act of 1934, as amended, in
connection with which, for the avoidance of doubt,  Executive shall be entitled
to make reports and disclosures or otherwise take action under this section
without prior authorization from or subsequent notification to the Company;
(iii) to restrict or otherwise interfere with Executive’s right and/or
obligation to disclose any information or produce any documents as is required
by law or legal process, (iv) to restrict Executive’s right to disclose
documents and information in confidence to any attorney, financial advisor, or
tax preparer or other tax professional for purposes of securing professional
advice; (v) to restrict Executive’s right to use or disclose documents and
information to the extent reasonably necessary in connection with enforcing or
defending her legal rights; or (vi) to restrict Executive’s ability to disclose
her post-employment restrictions in confidence in connection with any potential
new employment or business venture.

 

5.5

Enforceability. Each covenant in this Section 5 shall be enforceable against the
Executive during the Employment Period and during the Restricted Period. If any
covenant in this Section 5 is held to be unenforceable or against public policy
by the tribunal designated in Section 8 below or, if appropriate, by a court of
competent jurisdiction, such covenant will be considered to be divisible with
respect to scope, time and geographic area, and such lesser scope, time or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, will be binding and enforceable against the
Executive.

6.

INDEMNIFICATION

To the fullest extent permitted by law, but subject to the provisions of the
Certificate of Incorporation of the Company and the By-laws of the Company in
effect from time to time (provided that no amendment thereto shall in any way
lessen the Executive’s rights hereunder to less than is provided in the
Certificate of Incorporation and/or By-laws as of the Effective Date), the
Company shall promptly, after receipt of a request by the Executive, indemnify,
defend and hold harmless the Executive with respect to any claims (whether
litigated or not) against the Executive while the Executive was acting in good
faith in her capacity as an employee, officer or director of the Company,
whether by or on behalf of the Company, its shareholders or third parties.  The
Company shall, in addition, promptly advance to the Executive an amount equal to
the reasonable fees and expenses incurred in defending such matters, promptly
after receipt of a reasonably itemized request for such advance,. The Company’s
obligations under this Section 6 shall only arise to the extent that the
Executive was acting within the scope of the authority of the Executive pursuant
to her Agreement and under the rules and policies of the Company, except that
the Executive must have in good faith believed that such action was in the best
interests of the Company and such course of action or inaction must not have
constituted gross negligence, fraud, willful misconduct, breach of a fiduciary
duty, a breach of this Agreement, or a violation of applicable laws, rules,
regulations, or Company rules or policies.  The Company may procure insurance
with respect to the obligations provided in this Section 6 and shall provide
such additional indemnification protection to the Executive as may be provided
to other directors or key executive officers of the Company.

--------------------------------------------------------------------------------

7.

INJUNCTIVE RELIEF AND ADDITIONAL REMEDIES

The parties acknowledge that the injury that would be suffered as a result of a
breach of Section 5 of this Agreement would be irreparable and that an award of
monetary damages for such a breach would be an inadequate remedy. Consequently,
each party acknowledges and expressly agrees that the other party will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
Section 5 of this Agreement providing the party posts an adequate bond or other
security in seeking such relief.  Executive agrees and acknowledges that the
provisions of Section 5, including the subject matter and temporal and/or
geographic scope, are reasonable and necessary to protect the interests of the
Company.  Executive also agrees and acknowledges that the  provisions contained
in Section 5 do not preclude the Executive from earning a livelihood, nor do
they unreasonably impose limitations on the Executive’s ability to earn a
living.  In the event that Executive violates any of the covenants in Section 5
and the Company commences legal action for injunctive or other equitable relief,
the Company shall have the benefit of the full period of the Restricted Period
such that the restriction shall have the duration of twenty-four (24) months
computed from the date the Executive ceased violation of the covenants, either
by order of the court or otherwise.

8.

ALTERNATE DISPUTE RESOLUTION

Any dispute concerning the interpretation or enforcement of this Agreement shall
be resolved by a panel of three (3) arbitrators in accordance with the rules of
JAMS/ENDISPUTE held in New York, New York, or if that organization shall cease
to exist, of a successor or similar organization, or if no such organization
shall exist, then in accordance with the rules of the American Arbitration
Association. The decision of the panel of three (3) arbitrators shall be final
and binding on all parties, and shall not be appealable upon any grounds other
than as permitted pursuant to the Federal Arbitration Act. All such matters
involving the issue, as well as the proceedings at issue, shall be kept strictly
confidential, except as may be required by law, it being expressly agreed by all
parties hereto that the breach of the confidentiality requirement hereunder
shall be materially damaging, directly and indirectly, to all parties hereto. If
the panel determines that the non-prevailing party in any such dispute acted in
bad faith in connection therewith, the panel may award to the prevailing party
reasonable legal fees and costs associated with the dispute.  The requirement to
arbitrate does not apply to the filing of an employment related claim, dispute
or controversy with a federal, state or local administrative agency, including
the EEOC and the Securities and Exchange Commission.  However, Executive
understands that by entering into this Agreement, Executive is waiving
Executive’s right to have a court and a jury determine Executive’s rights,
including under federal, state and local statutes prohibiting employment
discrimination, harassment and retaliation, including sexual harassment and
discrimination on the basis of age, sex, race, color, religion, national origin,
disability, veteran status or any other factor prohibited by governing law.

9.

VENUE

All disputes shall be arbitrated in New York, New York.

--------------------------------------------------------------------------------

10.

NOTICES

Any notice, demand, request or other communication hereunder by either party to
the other shall be given in writing by personal delivery, nationally recognized
overnight courier service, certified mail, return receipt requested, or (if to
the Company) by facsimile, in any case delivered to the applicable address set
forth below:

 

To the Company:

 

 

Voxx International Corporation

 

2351 J Lawson Blvd.

 

Orlando, Florida 32824

 

Attn: Patrick M. Lavelle, President/CEO

 

With a copy to:

 

 

Larry N. Stopol, Esq.

 

Levy, Stopol & Camelo, LLP

 

1425 RXR Plaza

 

Uniondale, New York 11556

 

To the Executive:

 

 

Mrs. Loriann Shelton

 

8 Emily Court

 

Moriches, NY 11955

 

With a copy to:

Any such communication shall be deemed given and received on the date of
personal delivery or fax transmittal and three (3) Business Days after being
sent by certified mail, return receipt requested.

11.

SUCCESSORS AND ASSIGNS

This Agreement is personal to Executive and shall not be assignable by
Executive. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Subject to the rights of the Executive
under this Agreement, the Company may assign and transfer its rights to, and
will require its obligations under this Agreement to be expressly assumed by, a
successor to all or substantially all of its equity ownership interests, assets
or business by dissolution, merger, consolidation, transfer of assets or stock,
or otherwise. Except as stated herein, nothing in this Agreement, expressed or
implied, is intended to confer on any person, other than the parties and their
respective successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.

--------------------------------------------------------------------------------

12.

VOLUNTARY AGREEMENT

Executive and the Company represent and agree that each has reviewed all aspects
of this Agreement, has carefully read, and fully understands, all provisions of
this Agreement and is voluntarily entering into this Agreement. Each party
represents and agrees that such party has had opportunity to review any and all
aspects of this Agreement with the legal, tax, or other advisors of such party’s
choice. Both parties represent that each has obtained advice regarding the
legal, tax, and other consequences of the terms and conditions of this
Agreement.

13.

ENTIRE AGREEMENT

This is the entire agreement between the parties with respect to the matters set
forth herein and supersedes any and all prior or contemporaneous agreements or
understandings between them (including, but not limited to, the 2017 Agreement).
Except as expressly provided herein, this Agreement may not be changed or
terminated orally, and no change, termination, or attempted waiver of any of the
provisions hereof shall be binding unless in writing signed by both Executive
and the Chairman or other duly authorized representative of the Company. Any
such written changes, terminations, or waivers must specifically reference this
Agreement, and such changes as the Company may from time-to-time make in its
general policies and procedures shall not be deemed or construed to be written
amendments to this Agreement, whether such changes are in writing or not.

14.

WAIVER

No provision of this Agreement may be waived in any manner except by written
agreement of the parties. In the event any provision is waived, the balance of
the provisions shall nevertheless remain in full force and effect and shall in
no way be waived, impaired or otherwise modified. No failure or delay on the
part of either the Executive or the Company hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.

15.

MODIFICATIONS

Neither this Agreement nor the provisions contained herein may be extended,
renewed, amended or modified other than by a written agreement executed by
Executive and the Chairman or other duly authorized representative of the
Company.

16.

SEVERABILITY

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

--------------------------------------------------------------------------------

17.

CONSTRUCTION

The rule that a contract is to be construed against the party drafting the
contract is hereby expressly waived by the parties and shall have no
applicability in construing this Agreement or the terms hereof. Any headings and
captions used herein are only for convenience and shall not affect the
construction or interpretation of this Agreement.

18.

SURVIVAL

The obligations contained in Section 4 through Section 21 and any other
provision that by its terms is intended to survive the termination of this
Agreement and the termination of the Executive’s employment hereunder, shall
survive and be fully enforceable after the termination of this Agreement and the
termination of Executive’s employment with the Company for any reason and
regardless of whether initiated by the Company or Executive.

19.

SECTION 409A

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409 of the Code to the extent subject thereto or be exempt
therefrom, and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted and administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required to avoid the application of an accelerated or additional tax
under Section 409A of the Code, the Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement until such
time as the Executive is considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code.  Each payment
to be paid or benefit to be provided under this Agreement shall be construed as
a separately identified payment for purposes of Section 409A of the Code, and
any payments that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise.  To the extent required to avoid an
accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one  year may not effect amounts
reimbursable or provided in any subsequent year.

20.

GOVERNING LAW

All issues concerning the enforceability, validity, and binding effect of this
Agreement shall be governed by and construed in accordance with the laws of New
York without giving effect to any choice of law or conflict of law provision or
rule (whether of New York or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than New York.

21.

COUNTERPARTS

This Agreement may be executed in more than one counterpart, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same instrument.  A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE DATE
WRITTEN ABOVE.

 

VOXX INTERNATIONAL CORPORATION

 

 

 

 

By:

/s/ Patrick M. Lavelle

 

Patrick M. Lavelle, President/CEO

 

 

 

 

 

/s/ Loriann Shelton

 

Loriann Shelton

 